Lore, C. J.:
We cannot take this case from the jury.
Mr. Ridgely:—I would like to note an exception for what it is worth.
Lore, C. J.:—Take your exception, for what it is worth— perhaps it would come in better at another time. j
Mr. Ridgely: —I will take advantage of it also in my prayers.
The defendant was produced, and denied that he had exceeded his authority in filling up the said note; stating that he had said to Mr. Eheims, when the latter had signed the back of the blank note, that he did not know just the amount he would require, and that Mr. Eheims said he did not want him (the defendant) to give him any trouble over it.
Counsel for defendant offered in evidence the affidavit of defense filed by George C. Eheims^in a civil action against him on the note in question, stating the nature of his defense thereto.
The State objected on the ground of irrelevancy.
Lore, C. J.: —We think this paper is admissible.
Counsel for the accused submitted the following prayers to the Court:
First. That the jury must be satisfied beyond a reasonable doubt that the accused intended to defraud George C. Eheims.
Second. That even if the jury shall believe that the accused exceeded his authority in filling in the blank note, yet that they must be satisfied that he did so with the fraudulent intent of defrauding Eheims.
Third. That as the prisoner was one of the makers of the note, he had the right to fill in the blank note for any amount, provided he did not intend to defraud the other maker.
*268Fourth. That even if the jury shall believe that the accused exceeded his authority in filling in the amount in the blank note, yet that if Rheims, either by his words or actions, assented to the amount so filled in, this was a ratification of the act of the accused, and the jury must acquit him of forgery.
Lore, C. J., charging the jury:
Gentlemen of the jury:—Walter P. Pratt, the prisoner at the bar, is charged in the indictment with forgery, which is defined by Greenleaf on Evidence to be “ the fraudulent making or alteration of a writing to the prejudice of another man’s rights.”
In this case the allegation is that it was the fraudulent and unauthorized filling up of a blank paper purporting to be a promissory note for an amount in excess of authority and with the intent to defraud George C. Rheims.
It is incumbent on the State, in order that a conviction may be had, to prove to your satisfaction, in this case, not only that Walter P. Pratt filled in the amount in excess of authority granted to him, but that he so did with the intent to defraud George C. Rheims. If the State has proved to your satisfaction, beyond a reasonable doubt, that the defendant had no authority to fill in the amount of $300, and that he did so fraudulently and with the intent to defraud George C. Rheims, then your verdict should be guilty.
We do not think that the doctrine of ratification applies to this case. It is rather a question of authority and to what extent the authority went.
If you, on the other hand, believe that Pratt was authorized by Rheims to fill in the blank without limit, and either by word or act, prior to the filling in of the amount, that authority was expressed, then your verdict should be not guilty. And if you have any reasonable doubt of any one of the elements of the crime, as the Court have defined it, your verdict should be not guilty. By a reasonable doubt is meant a doubt based upon the evidence and *269such as under your oaths as reasonable men, you feel you should entertain.
The jury disagreed.